[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE:             MAY 8, 1992, RESTORED:                     SEPTEMBER 5, 1996 DATE OF APPLICATION:          SEPTEMBER 17, 1996 DATE APPLICATION FILED:       OCTOBER 7, 1996 DATE OF DECISION:             JUNE 22, 1999
Application for review of the sentence imposed by the Superior Court, Judicial District of New Haven.
Docket No. CR6-338862, CR6-321015
John Williams, Esq. Defense Counsel, for Petitioner
Michael Sullivan. Esq. Assistant State's Attorney, for the State
SENTENCE AFFIRMED.
 BY THE DIVISION:
The petitioner was convicted, after a jury trial of twenty- seven felony counts of larceny related to the theft of money by the petitioner from funds of several condominium associations.
The petitioner, in his capacity as the manager of these funds, had access to bank accounts maintained by the associations.
The petitioner diverted the funds to various unauthorized uses over a period of time in 1989. The resulting embezzlement amounted to a 1.7 million dollar loss to those legitimately entitled to this money.
The petitioner was sentenced to an effective sentence of fifteen years suspended after he serves ten years followed by five years of probation.
The sentence review division has carefully considered the arguments of the petitioner with appropriate consideration given to the scope of review set out in Section 43-28 of the Connecticut Practice Book and finds that the sentence imposed is neither inappropriate nor disproportionate in light of the magnitude of the thefts involved and the obvious denunciatory purposes for the sentences imposed.
The sentence is AFFIRMED.
O'KEEFE, J.
NORKO, J.
KLACZAK, J.
O'Keefe, J., Norko, J., and Klaczak, J. participated in this decision.